Hamilton App. No. C-050768, 2006-Ohio-5454. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the following issue:
‘Whether R.C. 2950.031 — Ohio’s residency-restriction statute prohibiting certain sexually oriented offenders from living within 1,000 feet of a school — can be applied to an offender who had bought his home and committed his offense before July 31, 2003 (the effective date of the statute).”
The conflict case is Nasal v. Dover, Miami App. No. 2006-CA-9, 2006-Ohio-5584.